Citation Nr: 1627470	
Decision Date: 07/11/16    Archive Date: 07/22/16

DOCKET NO.  06-39 607	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to a total rating based on individual unemployability due to service connected disability (TDIU).  


REPRESENTATION

Appellant represented by:	Sean Kendall, Attorney


ATTORNEY FOR THE BOARD

J. Jenkins, Associate Counsel





INTRODUCTION

The Veteran had active service from November 1977 to July 1979.

These matters come before the Board of Veterans' Appeals (BVA or Board) from a July 2006 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO).

This matter was previously before the Board in March 2010 and September 2011 when it was remanded for additional development.  This matter is again before the Board.

The issue of entitlement to a TDIU for the period prior to November 18, 2015 is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The evidence of record demonstrates that beginning November 18, 2015, the Veteran met the schedular requirement for TDIU, and her service-connected disabilities at least as likely as not precluded her from securing or following a substantially gainful occupation.


CONCLUSION OF LAW

For the period beginning November 18, 2015, the criteria for a TDIU have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.16 (2015).



REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran contends that her service-connected disabilities preclude her from obtaining and maintaining substantially gainful employment.  

VA will grant a TDIU when the schedular rating is less than total and the evidence shows that a Veteran is precluded, by reason of a service-connected disability or disabilities, from obtaining and maintaining any form of gainful employment consistent with her education and occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16 (2015).  TDIU benefits may be granted when it is established that the service-connected disability or disabilities, standing alone, prevent the retaining    of gainful employment.  If there is only one such disability, it must be rated at least 60 percent disabling to qualify for TDIU benefits; if there are two or more such disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a) (2015).  

In determining whether unemployability exists, consideration may be given to the veteran's level of education, special training, and previous work experience, but it may not be given to his or her age or to any impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19 (2015).

Service connection for posttraumatic stress disorder (PTSD) was established effective November 18, 2015, with a 70 percent rating assigned.  The Veteran's other service connected disabilities are gastroesophageal reflux by x-ray evaluated as 30 percent disabling and left ankle disability with ligament strain or tear, post-operative excision ossicle with ankle reconstruction, evaluated as 20 percent disabling.  

Thus, from November 18, 2015 the Veteran meets the minimum schedular criteria for a TDIU.  38 C.F.R. § 4.16(a) (2015).  The question therefore becomes whether the Veteran is unable to secure or follow a substantially gainful occupation due to her service-connected disabilities. 

Social Security Administration (SSA) records indicate that the Veteran has been deemed disabled for SSA purposes due to her PTSD since December 21, 1988.  

The evidence indicates that the Veteran is mentally incompetent to manage her own financial affairs.  Specifically, a November 2011 letter from Dr. K.G. indicated that due to her increased problems with mental confusion it was his opinion that the Veteran's husband take over her finances.  Subsequently, an October 2012 rating decision determined that the Veteran was incompetent to handle her VA benefits and her husband was thereafter appointed as her fiduciary.  

An October 2015 disability benefits questionnaire by B.F., L.C.S.W., indicated that the Veteran's PTSD symptoms included depressed mood, anxiety, suspiciousness, panic attacks that occur weekly or less often, chronic sleep impairment, mild memory loss, impaired judgement, disturbance of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, difficulty in adapting to stressful circumstances including work or a worklike setting, impaired impulse control, such as unprovoked irritability with periods of violence, and intermittent inability to perform activities of daily living, including maintenance       of minimal personal hygiene.  B.F. opined that the Veteran was incapable of managing her own financial affairs.

An April 2016 VA examination report indicated that the Veteran's PTSD symptoms included depressed mood, anxiety, suspiciousness, panic attacks that occur weekly or less often, chronic sleep impairment, mild memory loss, flattened affect, disturbance of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, difficulty in adapting to stressful circumstances including work or a worklike setting, and suicidal ideation.  The examiner opined that the Veteran was capable of managing her financial affairs.  

On her May 2016 VA Form 21-8940, the Veteran indicated that her service-connected disabilities prevented her from working because she was unable to leave her home, had panic attacks, and could not sleep.  She stated that due to her military sexual trauma she could not work because she was afraid to be around women and therefore stayed in her home unless she was attending a doctor's appointment.  She also indicated that she had significant problems with her memory and was unable to remember most things.

After reviewing the evidence of record, the Board finds that it is at least as likely as not that the Veteran's service-connected disabilities render her unable to gain or maintain substantially gainful employment.  While the Board acknowledges the medical evidence of record does not expressly address the Veteran's employability, it nevertheless indicates that she has severe PTSD symptoms, including panic attacks; disturbance of motivation and mood; difficulty in establishing and maintaining effective work and social relationships; difficulty in adapting to stressful circumstances including work or a worklike setting; impaired impulse control, such as unprovoked irritability with periods of violence; and intermittent inability to perform activities of daily living, including maintenance of minimal personal hygiene.  Additionally, the Board finds it significant that the Veteran has been found incompetent for VA purposes due to her mental confusion, and that the SSA has determined that the Veteran's PTSD rendered her disabled.  In short, the Board finds that the probative evidence of record is at least in equipoise regarding whether the Veteran's service-connected disabilities prevent her from securing or following a substantially gainful occupation consistent with her educational level and occupational experience.  See Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013) (noting that applicable regulations place responsibility for the ultimate TDIU determination on the VA, not a medical examiner).  

Accordingly, resolving all doubt in her favor, the criteria for a TDIU have been met, for the period beginning November 18, 2015, and to that extent the claim is granted.  The period of the claim prior to November 18, 2015 is addressed in the Remand section below.



ORDER

Entitlement to a TDIU is granted effective November 18, 2015, subject to the applicable laws and regulations governing the payment of monetary benefits.


REMAND

The Board finds that additional development is necessary prior to appellate review for entitlement to a TDIU prior to November 18, 2015.  

The record contains a June 1995 Application for Vocational Rehabilitation.  While the application is dated outside of the pendency of the appeal, the Board cannot exclude the possibility that the Veteran's vocational rehabilitation records include records dated during the pendency of the appeal.  Accordingly, the Veteran's vocational rehabilitation records should be associated with the record.  

The record also indicates that further efforts are required to obtain potentially relevant private treatment records.  The record contains a May 31, 2008 VA      Form 21-4142 authorizing VA to obtain records from North Georgia Foot & Ankle Specialist.  While VA made an initial request for those records in a July 14, 2008 correspondence, a follow up request was not made and neither the requested records nor a negative reply was received in response to the initial request.  38 C.F.R. § 3.159 (c)(1) (2015) (stating that reasonable efforts requires an initial request for    the records and, if the records are not received, at least one follow up request,   unless a response to the initial request indicates that the records do not exist or     that a follow up request would be futile).  Additionally, in an October 19, 2005 statement in support of claim the Veteran indicated that she had received treatment for her stomach problems from Dr. S.R. of University Surgical Associates and Dr. M. and Dr. P. of Memorial Hospital.  To date, these records have not been requested or otherwise obtained.  Finally, in a November 2011 letter Dr. K.G. indicated that he 
treated the Veteran for numerous medical problems including her gastroesophageal reflux; while the record contains records from Dr. K.G. received in July 2008, updated records have not been obtained.  As the aforementioned private treatment records are potentially relevant to the pending claim, reasonable efforts should be made to obtain them.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain VA treatment records dating from June 2013 through November 2015.  If requested records are not available, the claims file should be annotated to reflect that fact and the Veteran notified of such.

2.  Ask the Veteran to provide the names and addresses   of all medical care providers who have treated her for    service-connected left ankle and GERD disabilities from 2005 through 2015, including North Georgia Foot & Ankle Specialist, Dr. S.R. of University Surgical Associates, Dr. M. and Dr. P. of Memorial Hospital,      and Dr. K.G..  After securing the necessary releases, request any relevant records identified that are not duplicates of those already contained in the claims file.     If any requested records cannot be obtained, the Veteran should be notified of such.

3.  Obtain and associate with the record the Veteran's VA vocational rehabilitation counseling folder.  If the records are not available, the claims file should be annotated to reflect that fact and the Veteran should be notified accordingly.


4.  After the above has been completed to the extent possible, forward the claims file to a VA vocational specialist to obtain an opinion as to the combined effects of the Veteran's gastroesophageal reflux and left ankle disability for the period from October 2005 to November 2005.  Following review of the claims file, the vocational specialist should address the functional impact of the Veteran's service-connected gastroesophageal reflux      by x-ray and left ankle disability on her day-to-day functioning and ability to work prior to November 18, 2015.  The specialist may consider the Veteran's education (GED and some college) and past work history but may not consider the effects of age or nonservice-connected disabilities.  The specialist is advised that prior to November 18, 2015, the Veteran's psychiatric disability was not service connected and cannot be considered.  A rationale for the opinion should be provided.

5.  After completing the requested actions, and any additional action deemed warranted, the AOJ should readjudicate the claim, to include considering whether referral of the claim to the Director of Compensation for consideration of an extraschedular TDIU under 38 C.F.R. § 4.16(b) (2015) is warranted.  If the benefit sought on appeal remains denied, the Veteran, her fiduciary, and   her representative should be furnished a supplemental statement of the case and an opportunity to respond thereto.  The case should then be returned to the Board  for further appellate consideration, if in order.

The Appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


